
	

114 S1100 IS: Prescribed Burn Approval Act of 2015
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1100
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2015
			Mr. Thune introduced the following bill; which was read twice and referred sequentially to the Committee on Agriculture, Nutrition, and Forestry by unanimous consent with instructions that if the bill is reported by that Committee, the bill be
			 referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require State and local government approval of prescribed burns on Federal land during
			 conditions of drought or fire danger.
	
	
		1.Short title
 This Act may be cited as the Prescribed Burn Approval Act of 2015.
 2.DefinitionsIn this Act: (1)Grassland Fire Danger IndexThe term grassland fire danger index means a system for classifying grassland fire danger according to a range of low to moderate to high to very high to extreme, produced by the National Weather Service.
 (2)Prescribed burnThe term prescribed burn means a planned fire intentionally ignited or a naturally occurring fire allowed to burn to meet management objectives authorized by law (including regulations).
			3.Limitations on prescribed burns
 (a)In generalExcept as provided in subsection (b), the head of a Federal agency shall not authorize a prescribed burn on Federal land if, for the county or contiguous county in which the Federal land is located, any of the following conditions are present:
 (1)The grassland fire danger index indicates a high, very high, or extreme danger of grassland fire. (2)The Chief of the Forest Service has declared a very high or extreme fire danger.
 (b)ExceptionThe head of a Federal agency may authorize a prescribed burn under a condition described in subsection (a) if the head of the Federal agency obtains prior approval from the applicable State government and local fire officials.
			(c)Liability
 (1)In generalA head of a Federal agency that authorizes a prescribed burn shall be liable for any damage to private property caused by the prescribed burn, notwithstanding chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act) or any State law.
 (2)DamagesThe head of a Federal agency liable for damages under paragraph (1) shall pay the damages within 120 days of receipt of a substantiated claim.
 (d)ReportAt the end of each fiscal year, the Chief of the Forest Service shall submit to Congress a report describing—
 (1)the number and locations of prescribed burns during that fiscal year; and (2)each prescribed burn during that fiscal year that was authorized by the head of a Federal agency pursuant to subsection (b).
